Order filed October 21, 2014.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00697-CV
                                    ____________

                       NATHAN HILTON, M.D, Appellant

                                          V.

                     NEVILLYN WETTERMARK, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-48056


                                    ORDER
      This is an accelerated appeal from an interlocutory order signed August 5,
2014. The clerk’s record was filed October 16, 2014. The notice of appeal was due
August 25, 2014. See Tex. R. App. P. 26.1(b) (requiring notice of appeal in an
accelerated appeal to be filed within 20 days after the order is signed). Appellant’s
notice of appeal was filed one day late, on August 26, 2014. Although appellant’s
notice of appeal was filed within the fifteen-day period for requesting an extension
of time, appellant did not file a motion to extend time to file the notice of appeal.
      A motion for extension of time is “necessarily implied” when the perfecting
instrument is filed within fifteen days of its due date. Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997). While an extension may be implied, an appellant is
still obligated to come forward with a reasonable explanation to support the late
filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808
(Tex. App.—Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellant to file a proper motion to extend time to
file the notice of appeal within 15 days of the date of this order. See Tex. R. App.
P. 26.3; 10.5(b). If appellant does not comply with this order, we will dismiss the
appeal. See Tex. R. App. P. 42.3.



                                    PER CURIAM